142 F.3d 1391
11 Fla. L. Weekly Fed. C 1543
In re:  David Loomus CARGILL, Petitioner.
No. 98-1187.
United States Court of Appeals,Eleventh Circuit.
June 9, 1998.

Stephen C. Bayliss, Georgia Resource Center, Atlanta, GA, for Petitioner.
Paula K. Smith, Asst. Atty. Gen., Atlanta, GA, for Respondent.
Application for Leave to File Second or Successive Petition for Writ of Habeas Corpus.
Before HATCHETT, Chief Judge, and COX and DUBINA, Circuit Judges.
PER CURIAM:


1
Petitioner DAVID LOOMUS CARGILL's (1) Application for Permission to File a Second Habeas Corpus Petition in the District Court is DENIED;  (2) Request to Treat the Application as a First Habeas Corpus Petition and Transfer the Petition to the District Court is DENIED;  and (3) Motion for Stay of Execution is DENIED.